Citation Nr: 1802186	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-26 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a left foot disability.

6. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1980 to October 1992.  

These matters come to the Board of Veterans' Appeals (Board) from March 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in February 2017.  The transcript is of record.

The issues of entitlement to service connection for a left ankle disability, a right ankle disability, a left foot disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left knee disability was not incurred in or caused by active duty service; his arthritis of the left knee was not incurred within a year of service; and symptoms of arthritis of the left knee have not been continuous from service.

2. The Veteran's tinnitus was incurred during active duty service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arthritis is a qualifying chronic disease. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ISSUE 2: Left Knee Disability

Service treatment records from February 1989 indicated that the Veteran was seen for bilateral knee pain.  The records noted full range of motion without pain and the assessment was patellofemoral syndrome.  

There is a VA medical record indicating that the Veteran had bilateral knee surgery due to a motor vehicle accident in 2002.  

The Veteran had a physical therapy knee assessment in January 2011.  The Veteran reported knee pain for the past seven years after a bilateral tendon repair.  In a physical therapy evaluation a month later, the Veteran reported "old military injuries" as well as a 2003 fall resulting in a patellar tendon tear.  

VA examined the Veteran in November 2011.  Although the examination was focused on the right knee, the examiner did mention that the Veteran's left knee did not have any meniscal symptoms.  The examiner also stated that the Veteran's left knee did not have evidence or a history of recurrent patellar subluxation or dislocation.  Flexion of the left knee extended to 115 degrees at which point there was pain.

VA medical records from April 2012 indicated that the Veteran had calcification of the tendon.  The records also indicated that the Veteran had a history of patellar knee repair bilaterally.

VA performed imaging on the Veteran's knees in May 2013.  The radiologist noted what she described as a "minor abnormality" in both knees, but did not diagnose the Veteran with arthritis or another chronic condition.  

VA examined the Veteran's knee in February 2014.  The examiner diagnosed osteoarthritis and patellar tendon rupture.  In a general opinion, the examiner opined that because the service treatment records were not available, it was "possible that all his complains are due to service injuries and due to length of military service could result in wear and tear above normal rates."

VA examined the Veteran again in May 2014.  The examiner acknowledged the Veteran's problems with osteoarthritis and patella tendon rupture, but opined that they were less likely than not related to service.  The examiner explained that the Veteran's August 2011 x-ray did not show osteoarthritis at that time, which meant that it developed after August 2011.  The examiner also explained that the in-service examination in 1989 would have shown a much more abnormal examination had the Veteran had a patellar tendon rupture at that time.  

In February 2017, the Veteran testified that he believed his knee condition was due to his two tours of duty as a drill instructor.  

The weight of the evidence is against a nexus between the Veteran's current left knee disabilities and service.  The May 2014 examiner's opinion is weighed more heavily here than the earlier opinion as it provided a rationale that accounted for the medical evidence including the Veteran's history and service treatment records.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).   As the examiner stated, the records indicated that the Veteran did not develop arthritis until years after service and the in-service event did not likely result in a tendon rupture.  

Moreover, there is an approximately decade long gap between the Veteran's service and the reported onset of pain in the early 2000's.  This weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").

Although the February 2014 examiner provided a positive opinion, the examiner based that opinion in part on not having the Veteran's service treatment records.  The May 2014 examiner discussed the service treatment records and explained how they weighed against service connection.  The May 2014 opinion outweighs the earlier opinion.

The Veteran's testimony that he believed his knee disabilities were caused by his service has also been considered.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a knee disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Degenerative joint disease and patella tendon tears are not the types of condition that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Chronic condition and continuity of symptomatology service connection for arthritis must also be denied.  The evidence indicated that the Veteran did not have arthritis of the left knee until after 2011.  Thus, the Veteran could not have had arthritis within a year from service, or continuous symptoms of arthritis within a year from service.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for left knee disability must therefore be denied.

ISSUE 6: Tinnitus

VA examined the Veteran's hearing in January 2014.  The Veteran told the examiner that he had had ringing in his ears since service.  The examiner opined that the Veteran's tinnitus was less likely than not incurred in service because the Veteran's hearing examinations did not indicate that the Veteran had acoustic trauma that resulted in hearing loss in service.

The Veteran testified in February 2017 that he noticed ringing in his ears while he was a drill instructor in the Marine Corps, and that the ringing has continued since that time.  The Veteran is competent to report symptoms of tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, tinnitus may only be observed by the Veteran and cannot be objectively tested for by an examiner.  See generally Charles v. Principi, 16 Vet. App. 370 (2002).

The Board does not find a reason to question the credibility of the Veteran, and accordingly it is at least as likely as not that the Veteran's tinnitus onset during his active duty service.  Although the examiner noted the absence of a hearing frequency shift during service, acoustic trauma is not the only known cause of tinnitus.  Service connection for tinnitus should be granted.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

ISSUE 1: Acquired Psychiatric Disorder

VA examined the Veteran's mental health in June 2013.  Although the examiner opined that the Veteran's diagnosed depression was not caused by service, he did diagnose the Veteran with recurrent depression and alcohol abuse secondary to depression.  The examiner, however, did not state when the Veteran's recurrent depression was incurred, or if that incurrence was during service.  

Since the June 2013 examination, medical records indicated that the Veteran began using alcohol in service to cope with the loss of his daughter.  The records also indicated that the Veteran's current depression may have been a relapse of a disorder incurred earlier when he lost his daughter.  See September 2013 Medical history.  A December 2013 Medical Record indicated that the Veteran had anxiety from losing his daughter during service and that his depression was secondary to his anxiety.

Considering these additional medical records and the VA examiner not stating when the Veteran's depression was incurred, a remand is necessary for an additional opinion.

ISSUES 3 & 4: Ankle Disabilities

VA examined the Veteran's ankles in February 2014.  The examiner opined, in seeming contradiction, that the Veteran both did not have an ankle condition, but the Veteran's ankle condition was due to service.  A remand is required to clarify this seeming contradiction.

ISSUE 5: Left Foot Disability

The February 2014 VA examination also noted that the Veteran had a history of foot pain that the examiner opined could be due to service.  It does not appear, however, that the examiner examined the Veteran's foot or provided a diagnosis.  A remand is required for an examination.

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional to assess the Veteran's acquired psychiatric conditions.  Schedule the Veteran for an examination with the professional.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Diagnose all the current psychiatric conditions that the Veteran at least as likely as not (i.e. a probability of 50 percent or greater) has.  The examiner should comment specifically on whether the Veteran has or has previously had depression, anxiety, and alcohol dependence due to depression or anxiety.

(b) For the conditions diagnosed in (a), is it at least as likely as not that the condition was incurred in (i.e. began during) or caused by active duty service.  In so determining, the examiner should address the June 2013 examiner's findings that the Veteran depression had recurrent depression together with alcohol dependence secondary to that depression.  The examiner should also address whether the Veteran's history of alcohol use demonstrates continued self-treatment for depression or anxiety.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.
 
An opinion is not speculative simply because it cannot be rendered with certainty.  The examiner should instead focus on whether a question is or is not at least as likely as not to be correct. Similarly, an opinion is not speculative simply because the examiner cannot observe it.  A medical opinion about the probability of a Veteran's reported symptoms being consistent with his observed condition is appropriate and encouraged.  If the examiner is unsure of the veracity of the observations, he or she should opine in the alternative and leave the question of veracity for another to decide.

2. Forward the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional to assess the Veteran's ankles and left foot.  Schedule the Veteran for an examination with the professional.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Diagnose all conditions of the ankles and left foot that the Veteran at least as likely as not (i.e. 50 percent probability or higher) has.  

(b) For the conditions diagnosed in (a), is it at least as likely as not that the condition was incurred in (i.e. began during) or caused by active duty service.  In so opining, the examiner should consider the Veteran's testimony and service records regarding his time as a drill instructor, as well as the Veteran's earlier examinations.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.
 
An opinion is not speculative simply because it cannot be rendered with certainty.  The examiner should instead focus on whether a question is or is not at least as likely as not to be correct. Similarly, an opinion is not speculative simply because the examiner cannot observe it.  A medical opinion about the probability of a Veteran's reported symptoms being consistent with his observed condition is appropriate and encouraged.  If the examiner is unsure of the veracity of the observations, he or she should opine in the alternative and leave the question of veracity for another to decide.

3. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


